DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 9/1/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 15 is objected to because of the following informalities:
in claim 15, lines 1-2: the recitation “wherein the instrument comprises the second catheter” should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-8, 12-13, 15, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).  To overcome this rejection, the recitation should be amended to recite “wherein the vascular access device is configured such that, when the proximal end of the instrument is in the proximal position distal to the proximal end of the slot, the distal tip of the instrument is disposed within the housing”.
Claims 2-3, 5, 7-8, and 21 are rejected by virtue of their dependence from claim 1.
Claim 12 recites “wherein when the proximal end of the instrument is in the proximal position distal to the proximal end of the slot, the distal tip of the instrument is disposed within the housing” in lines 15-17, which is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).  To overcome this rejection, the recitation should be amended to recite “wherein the vascular access system is configured such that, when the proximal end of the instrument is in the proximal position distal to the proximal end of the slot, the distal tip of the instrument is disposed within the housing”.
Claims 13, 15, and 17 are rejected by virtue of their dependence from claim 12.

First, it is not clear if “a slot” in line 2 is the same as, related to, or different from “a slot” in claim 12, line 8.  If they are the same, “wherein the housing further comprises a slot” should be deleted.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Second, if “a slot” of claim 13 and “a slot” of claim 12, line 8 are different, it is not clear which of these slots are being referred to with the recitations “the slot” in claim 13, line 2 and “the slot” of claim 13, line 4. Clarification is required.
Third, it is not clear what relationship the recitation “wherein the second catheter is configured to advance beyond the distal tip of the first catheter in response to movement of the proximal end of the instrument along the slot” of claim 13 has with the recitation “wherein the instrument is configured to advance beyond a distal tip of the first catheter in response to movement of the proximal end of the instrument from the proximal position to the distal position” of claim 12, lines 17-20.  If “a slot” of claim 13 and “a slot” of claim 12, line 8 are different, it is not clear how these two recitation interact.  If “a slot” of claim 13 and “a slot” of claim 12, line 8 are the same, it appears that the recitation of claim 13 is redundant, even though there is a variance in phraseology.  This ambiguity renders the recitation indefinite.
Claim 21 recites “the coupler mechanism” in lines 1-2 in which there is insufficient antecedent basis for this recitation in the claim.  Further, it is not clear what relationship this coupler mechanism has with the other structural features of the claim.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0306953 (Pineau).
With respect to claim 1, Pineau teaches a vascular access device, comprising:
a housing (the intermediate portion 3, the adapter 4, the conduit 5, and the flexible tube 6 of Pineau), comprising a proximal end, a distal end, and a slot (the slot 17 of Pineau), wherein the slot comprises a proximal end and a distal end, wherein the proximal end of the slot is distal to the proximal end of the housing; and
an instrument (the adapter 34, the elbow piece 36, the flexible conduit 37, and the needle 38 of Pineau) disposed within the housing, 
wherein the instrument comprises a proximal end (the adapter 34 of Pineau) and a distal tip (the needle 38 of Pineau), 
wherein the instrument comprises a catheter (the flexible conduit 37 and the needle 38 of Pineau), 
wherein the proximal end of the instrument extends through the slot and is configured to move along the slot from a proximal position distal to the proximal end of the slot to a distal position (see FIGS. 8a-8c of Pineau), 

wherein in response to movement of the proximal end of the instrument from the proximal position to the distal position, the distal tip of the instrument is configured to advance beyond distal end of the housing (see FIG. 8c of Pineau).
With respect to claim 3, Pineau teaches that the housing is rigid or semi-rigid (the intermediate portion 3, the adapter 4, and the conduit 5 of Pineau are rigid or semi-rigid).
With respect to claim 7, Pineau teaches an advancement tab coupled with the instrument (the posterior longitudinal indentation 33 of Pineau).
With respect to claim 8, Pineau teaches that the advancement tab is offset from the slot (the posterior longitudinal indentation 33 is offset from the slot 17 of Pineau).
With respect to claim 12, Pineau teaches a vascular access system, comprising:
a peripheral intravenous catheter assembly, comprising: a catheter adapter (the attachment 26 and the adapter 28 of Pineau), comprising a distal end, a proximal end, and a lumen extending therebetween, the catheter adapter having an integrated extension tube (the adapter 28 of Pineau); and a first catheter (the flexible tube 29 of Pineau), wherein the first catheter extends distally from the catheter adapter; and
an extension, comprising: a housing (the intermediate portion 3, the adapter 4, the conduit 5, and the flexible tube 6 of Pineau), comprising a proximal end, a distal end, and a slot (the slot 17 of Pineau), wherein the slot comprises a proximal end and a distal end, wherein the proximal end of the slot is distal to the proximal end of the housing; and 

wherein the instrument comprises a proximal end (the adapter 34 of Pineau) and a distal tip (the needle 38 of Pineau), 
wherein the instrument is configured to move with respect to the housing from a proximal position distal to the proximal end of the slot to a distal position (see FIGS. 8a-8c of Pineau), 
wherein when the proximal end of the instrument is in the proximal position distal to the proximal end of the slot, the distal tip of the instrument is disposed within the housing (see FIG. 8a of Pineau), 
wherein the instrument is configured to advance beyond a distal tip of the first catheter in response to movement of the proximal end of the instrument from the proximal position to the distal position (see FIG. 8c of Pineau).
With respect to claim 13, Pineau teaches that the housing further comprises a slot (the slot 17 of Pineau), wherein the proximal end of the instrument extends through the slot (the adapter 34 extends through the slot 17 of Pineau), wherein the second catheter is configured to advance beyond the distal tip of the first catheter in response to movement of the proximal end of the instrument along the slot (see FIG. 8c of Pineau).
With respect to claim 17, Pineau teaches an advancement tab (the posterior longitudinal indentation 33 of Pineau) coupled with the second catheter (the flexible conduit 37, the needle 38 of Pineau).

s 1-3, 5, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0046214 (Devgon).
With respect to claim 1, Devgon teaches a vascular access device, comprising:
a housing (the introducer 6100 of Devgon), comprising a proximal end, a distal end, and a slot (the slit 6111 of Devgon; paragraph 0074 of Devgon), wherein the slot comprises a proximal end and a distal end, wherein the proximal end of the slot is distal to the proximal end of the housing; and
an instrument (the catheter 6200, the actuator 6500, and the secondary cannula 6250 of Devgon) disposed within the housing, 
wherein the instrument comprises a proximal end (the actuator 6500 and the secondary cannula 6250 of Devgon) and a distal tip (the distal tip 6230 of Devgon), 
wherein the instrument comprises a catheter (the catheter 6200), 
wherein the proximal end of the instrument extends through the slot and is configured to move along the slot from a proximal position distal to the proximal end of the slot to a distal position (see FIGS. 9-14 of Devgon), 
wherein when the proximal end of the instrument is in the proximal position distal to the proximal end of the slot, the distal tip of the instrument is disposed within the housing (see FIG. 11 of Devgon), 
wherein in response to movement of the proximal end of the instrument from the proximal position to the distal position, the distal tip of the instrument is configured to advance beyond distal end of the housing (see FIG. 12 of Devgon).
With respect to claim 2, Devgon teaches the proximal end of the instrument is coupled with an adapter (the element 6254, the needle 6255, and the shroud 6270 of Devgon), wherein 
With respect to claim 3, Devgon teaches that the housing is rigid or semi-rigid (the introducer 6100 of Devgon is rigid or semi-rigid).
With respect to claim 5, Devgon teaches that the adapter (the element 6254, the needle 6255, and the shroud 6270 of Devgon) is angled with respect to the housing (the introducer 6100 of Devgon).
With respect to claim 12, Devgon teaches a vascular access system, comprising:
a peripheral intravenous catheter assembly, comprising: a catheter adapter (the adapter 6400 of Devgon), comprising a distal end, a proximal end, and a lumen extending therebetween, the catheter adapter having an integrated extension tube; and a first catheter (the PIV 6300 of Devgon), wherein the first catheter extends distally from the catheter adapter; and
an extension, comprising: a housing (the introducer 6100 of Devgon), comprising a proximal end, a distal end, and a slot (the slit 6111 of Devgon; paragraph 0074 of Devgon), wherein the slot comprises a proximal end and a distal end, wherein the proximal end of the slot is distal to the proximal end of the housing; and 
an instrument (the catheter 6200, the actuator 6500, and the secondary cannula 6250 of Devgon) disposed within the housing, wherein the instrument comprises a second catheter (the catheter 6200 of Devgon), 

wherein the instrument is configured to move with respect to the housing from a proximal position distal to the proximal end of the slot to a distal position (see FIGS. 9-14 of Devgon), 
wherein when the proximal end of the instrument is in the proximal position distal to the proximal end of the slot, the distal tip of the instrument is disposed within the housing (see FIG. 11 of Devgon), 
wherein the instrument is configured to advance beyond a distal tip of the first catheter in response to movement of the proximal end of the instrument from the proximal position to the distal position (see FIG. 12 of Devgon).
With respect to claim 13, Devgon teaches that the housing further comprises a slot (the slit 6111 of Devgon; paragraph 0074 of Devgon), wherein the proximal end of the instrument extends through the slot (see FIGS. 9-14 of Devgon), wherein the second catheter is configured to advance beyond the distal tip of the first catheter in response to movement of the proximal end of the instrument along the slot (see FIG. 12 of Devgon).
With respect to claim 15, Devgon teaches that the instrument comprises the second catheter (the catheter 6200 of Devgon), further comprising an adapter coupled to the proximal end of the instrument (the element 6254, the needle 6255, and the shroud 6270 of Devgon), wherein the adapter comprises a cavity (the cavity 6271 of Devgon) configured to receive a syringe or a blood collection tube (the Vacutainer of Devgon), wherein the adapter further comprises a cannula (the needle 6255 of Devgon) disposed within the cavity and configured to puncture a septum of the syringe or the blood collection tube (the Vacutainer of Devgon) in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pineau, in view of U.S. Patent Application Publication No. 2007/0088279 (Shue)(previously cited).
Pineau teaches that other applications, especially in the medical field, are possible using multifunctional devices according to the invention equipped with various specific instruments (paragraph 0094 of Pineau).  In the same field of medical retracting devices, Shue teaches an adapter comprising a cavity configured to receive a syringe or blood collection tube, wherein the adapter further comprises a cannula disposed within the cavity and configured to puncture a septum of the syringe or the blood collection tube in response to the syringe or the blood collection tube being advanced into the cavity of the adapter (FIGS. 30-35 of Shue; paragraphs 0097-0102 of Shue).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Pineau in the application of blood collection using the blood collection arrangement of Shue since Pineau teaches that other applications, especially in the medical field, are possible and Shue teaches one such application.
With respect to claim 2, the combination teaches or suggests that the proximal end of the instrument is coupled with an adapter (the receiving chamber 51 of Shue), wherein the adapter 
With respect to claim 5, the combination teaches or suggests that the adapter (the receiving chamber 51 of Shue) is angled with respect to the housing (the intermediate portion 3, the adapter 4, the conduit 5, and the flexible tube 6 of Pineau).
With respect to claim 15, the combination teaches or suggests that the instrument comprises the second catheter (the flexible conduit 37 and the needle 38 of Pineau), further comprising an adapter coupled to the proximal end of the instrument (the receiving chamber 51 of Shue), wherein the adapter comprises a cavity configured to receive a syringe or a blood collection tube, wherein the adapter further comprises a cannula disposed within the cavity and configured to puncture a septum of the syringe or the blood collection tube in response to the syringe or the blood collection tube being advanced into the cavity of the adapter, wherein the adapter is angled with respect to the housing (FIGS. 30-35 of Shue; paragraphs 0097-0102 of Shue).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pineau, in view of U.S. Patent No. 5,148,811 (Messinger).
Pineau teaches the use of an adapter 34 for connecting a syringe 35 (paragraph 0076 of Pineau).  Messinger teaches that a Luer connector is a suitable connector (col. 6, lines 1-10 of 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Luer connector system of Messinger as the adapter of Pineau since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) a type of connection is required and Messinger teaches one such connection.
With respect to claim 21, the combination teaches or suggests that the coupler mechanism comprises a luer fitting (the Luer connector system of Messinger).

Response to Arguments
The Applicant’s arguments filed 9/1/2021 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
There are new grounds of prior art rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs 0005, 0028, 0030-0031, and 0034 of U.S. Patent Application Publication No. 2007/0179474; col. 3, lines 20-30 of U.S. Patent No. 3,739,778; and col. 2, lines 4-20 of U.S. Patent No. 2,893,395 disclose this as well.